Ellis, J. —
Defendant was charged with being an habitual criminal. From a conviction, judgment and sentence, he appeals.
The only question raised is as to the sufficiency of the information. Saving the differences in the naturé of the crimes of which the prior convictions are charged, the information is couched in the same" terms as that set out and sustained in the opinion of this court in State v. Rowan, 84 Wash. 158, 146 Pac. 374. It is therefore unnecessary to quote it here. Appellant urges that it is insufficient in that it is not affirmatively alleged that the prior convictions were had in a court or courts of competent jurisdiction, and in that each step in the procedure from indictment or information to final *164judgment is not formally pleaded. It is argued that this is necessary under the statute of 1903, Rem. & Bal. Code, § 2177, which required that the information should set forth “the fact of such former conviction or convictions, with the time and place when and where such former convictions occurred.”
It would be a sufficient answer to say that the information here does set forth the fact, time and place of the former convictions ; but in any event, it is a conclusive answer that the statute relied upon has been repealed and superseded by the criminal code of 1909, of which § 34 is Rem. Code, § 2286, under which the information here involved was filed. It was so held in State v. Gustafson, 87 Wash. 613, 152 Pac. 335. In State v. Rowan, supra, it was held, in effect, that an information, of which the one before us is almost a replica, was sufficient in that it charged the crime substantially in the language of the statute. True, the exact objection here raised was not there presented, but it was presented in the later case of State v. Gustafson, supra, as an examination of the record and briefs in that case discloses, and we there again held sufficient an information in every material particular the same as that in the Rowan case and as that here. It is a general rule that an information chai’ging a statutory crime, substantially in the language of the statute defining the crime, is sufficient, if thereby the accused is adequately advised of the cause of the accusation against him. Joyce, Indictments, § 371, p. 415; State v. Schuman, 89 Wash. 9, 153 Pac. 1084; State v. Lewis, 42 Wash. 672, 85 Pac. 668. The information here meets this criterion. On the authority of the Rowan and Gustafson cases, we hold it sufficient. •
The judgment is affirmed.
Morris, C. J., Main, and Holcomb, JJ., concur.